Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, .the prior art fails to teach, disclose, or suggest, either alone or in combination, a display substrate comprising: wherein an orthographic projection of the light blocking structure on the substrate covers an orthographic projection of the active region of the first thin film transistor on the substrate; the active region of the second thin film transistor is on a side of a gate electrode of the second thin film transistor away from the substrate; a ratio of an area of the orthographic projection of the active region of the first thin film transistor on the substrate to an area of the orthographic projection of the light blocking structure on the substrate is a first area ratio; a ratio of an area of an orthographic projection of the gate electrode of the second thin film transistor on the substrate to an area of an orthographic projection of the active region of the second thin film transistor on the substrate is a second area ratio; and the first area ratio is greater than the second area ratio as instantly claimed, and in combination with the additional limitations.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method of fabricating a display substrate comprising: wherein the first thin film transistor is formed such that a gate electrode of the first thin film transistor is on a side of the active region of the first thin film transistor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jose R Diaz/Primary Examiner, Art Unit 2815